Quillian, Presiding Judge.
The defendant appeals his voluntary manslaughter conviction. Held:
1. The trial judge correctly ruled that the deceased’s character for violence could not be established by proof of prior specific acts. Rogers v. State, 138 Ga. App. 552 (1) (226 SE2d 748); Black v. State, 230 Ga. 614 (3) (198 SE2d 314); Music v. State, 244 Ga. 832 (262 SE2d 128).
2. It was not error to exclude testimony by witnesses as to what they believed to be the defendant’s intent. Paul v. State, 144 Ga. App. 106 (7) (240 SE2d 600); Hawkins v. State, 25 Ga. 207 (1).

Judgment affirmed.


Shulman and Carley, JJ., concur.